NOTICE: NOT FOR OFFICIAL PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL AND
                    MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                     PAUL LEWIS SUMMERS, Appellant.

                              No. 1 CA-CR 15-0653
                               FILED 9-8-2016


            Appeal from the Superior Court in Maricopa County
                       No. CR2015-109833-001 DT
                   The Honorable Jose S. Padilla, Judge

                        AFFIRMED AS CORRECTED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry Reid
Counsel for Appellant
                           STATE v. SUMMERS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Patricia K. Norris and Judge Kenton D. Jones joined.


W I N T H R O P, Presiding Judge:

¶1            Paul Lewis Summers (“Appellant”) appeals his convictions
and sentences for two counts of armed robbery, two counts of aggravated
assault, and two counts of assault. Appellant’s counsel has filed a brief in
accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders v. California,
386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969),
stating he has searched the record for error but failed to identify any
arguable question of law that is not frivolous. Appellant’s counsel therefore
requests that we review the record for fundamental error. See State v. Clark,
196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999) (stating that this court
reviews the entire record for reversible error). This court allowed Appellant
to file a supplemental brief in propria persona, but Appellant has not done
so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible
error, we affirm as corrected herein.

                FACTS AND PROCEDURAL HISTORY2

¶3            On March 10, 2015, a grand jury issued an indictment
charging Appellant with Count I, armed robbery, a class two dangerous
felony; Count II, aggravated assault, a class three dangerous felony; Count
III, armed robbery, a class two dangerous felony; Count IV, aggravated
assault, a class three dangerous felony; Count V, assault, a class one


1      We cite the current version of all applicable statutes because no
revisions material to this decision have occurred since the date of the
offenses.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).


                                     2
                           STATE v. SUMMERS
                           Decision of the Court

misdemeanor; and Count VI, assault, a class two misdemeanor. See A.R.S.
§§ 13-1904, -1203, -1204.

¶4             At trial, the State presented the following evidence: On
February 28, 2015, Appellant entered a 99 Cents Only store carrying a
backpack. Loss prevention officers, one in uniform and two in plainclothes,
observed Appellant place batteries, flashlights, and glue in his pockets. The
officers also observed Appellant purchase some items, but saw him leave
the store without paying for the items in his pockets.

¶5            One of the plainclothes officers approached Appellant
outside the store, identified himself as part of loss prevention, and asked to
speak with Appellant about items in his pocket. The other plainclothes
officer went outside and identified himself as a loss prevention officer.
Appellant and the two plainclothes officers went back inside the store.

¶6           While the plainclothes officers were walking Appellant
toward the back of the store, Appellant pulled out a “brass knuckles taser”
and tased one of the officers. Appellant then ran toward the store exit, and
knocked over an elderly couple. The husband fell into a shelf before hitting
the ground, and hit his leg and head.

¶7            All three loss prevention officers pursued Appellant as he ran
from the store. The three officers were able to subdue Appellant after a few
minutes of struggling in the parking lot. Appellant tased two of the three
officers during the struggle. After the officers subdued Appellant and
removed the taser from Appellant’s hand, one of the officers handcuffed
him. Two of the officers brought Appellant inside the store, while the
remaining officer recovered the stolen items.          The store manager
determined the value of the stolen items was $10.83.

¶8            The jury found Appellant guilty as charged of two counts of
armed robbery, two counts of aggravated assault, and two counts of assault.
The jury found the offenses in Counts I and II involved the discharge, use,
or threatened exhibition of a dangerous instrument, and the infliction or
threatened infliction of serious physical injury. The jury also found the
offenses in Counts III and IV involved the discharge, use, or threatened
exhibition of a dangerous instrument; the infliction or threatened infliction
of serious physical injury; and physical, emotional, or financial harm to the
victim.




                                      3
                            STATE v. SUMMERS
                            Decision of the Court

¶9            After finding that Appellant had two or more historical prior
felony convictions,3 the court sentenced Appellant to concurrent,
presumptive terms of 15.75 years’ imprisonment for Counts I and III, and
11.25 years’ imprisonment for Counts II and IV, with credit for 194 days of
presentence incarceration applied to each count. The court also sentenced
Appellant to 180 days in jail for Count V and 120 days in jail for Count VI,
with credit for 194 days of presentence incarceration applied to each count.
Appellant filed a timely notice of appeal.

                                 ANALYSIS

¶10           We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at trial was substantial and
supports the verdicts. Appellant was represented by counsel at all stages
of the proceedings and was given the opportunity to speak at sentencing.
The proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶11            After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.




3       The trial court’s October 8, 2015 amended sentencing minute entry
indicates the specific prior felony convictions proven by the State. Number
four, trafficking in stolen property, is listed as case number CR2002-001833-
001. The correct case number is CR2002-001883-001. Pursuant to A.R.S.
§ 13-4036, we correct the October 8, 2015 minute entry, to reflect that the
correct case number for the fourth prior felony conviction of trafficking in
stolen property is CR2002-001883-001.


                                       4
                           STATE v. SUMMERS
                           Decision of the Court

                              CONCLUSION

¶12            Appellant’s convictions and sentences are affirmed. The trial
court’s October 8, 2015 amended sentencing minute entry is corrected to
reflect that the fourth prior felony conviction proven by the State,
trafficking in stolen property, is CR2002-001883-001.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       5